Citation Nr: 0717879	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hip disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from October 1992 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, and a December 2004 rating decision by 
the RO in Lincoln, Nebraska.

A review of the record reveals that, in his March 2005 
substantive appeal, the veteran requested a hearing before a 
member of the Board.  By an April 2005 statement, the veteran 
elected to have the hearing via videoconference.  In a 
separate submitted statement in April 2005, the veteran 
reported a new mailing address.  Correspondence dated in 
December 2005 was sent to the veteran advising him of his 
hearing scheduled in February 2006.  This letter was sent to 
the old address and the veteran did not show for the 
scheduled hearing.

By an April 2007 letter, the Board noted that the veteran may 
not have received the earlier notice for a hearing and 
requested the veteran to clarify if he still wanted to attend 
a hearing.  Later that month, the Board received 
correspondence from the veteran that he wished to attend a 
videoconference hearing before the Board.  In accordance with 
his request, the veteran must be provided an opportunity to 
present testimony to the Board and a videoconference hearing 
should be scheduled.

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board via 
videoconference.  The veteran and any 
duly appointed representative should be 
notified of the time and date.  Notice 
should be sent to the veteran's current 
address.  He should be given adequate 
time to prepare.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment in as much 
as the hearing schedules will allow.  The law requires that 
all claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

